Title: To Benjamin Franklin from Kéralio, 8 April 1780
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


8e. Avril, 1780.
Messieurs des Deux-ponts, Monsieur, m’écrivent du 2e. et me chargent de vous parler de leur bien tendre vénération et de Leur reconnoissance. Vous devés avoir reçu une Lettre de L’ainé: ils avoient Leurs ordres pour s’embarquer le 4e, et le 8e tout devoit être prêt à mettre à la voile. Ils passent L’un et L’autre à Bord du vaisseau L’éveillé de 64 Canons.
On m’assure que Suivant des Lettres de Londres, nommément adressées à M. de Sartine, Le feu ayant pris au Magasin à poudre au Port-röyal de La jamaique, ce magasin qui étoit Le plus grand et presque le Seul dépôt avoit sauté et presque ruiné Le Fort et endommagé beaucoup de vaisseaux dans le port.
Vous connoissés Le tendre respect avec lequel je suis Monsieur Votre tres humble et très obéissant Serviteur.
Le CHR. De Keralio 
Notation: De Keralio 8. Avril 1780.
